                Case 18-12491-CTG              Doc 2499        Filed 09/16/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-12491 (CTG)
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :
                                                               : (Jointly Administered)
                  Debtors.                                     :
---------------------------------------------------------------x

         NOTICE OF SERVICE OF LIQUIDATING TRUSTEE’S ANSWERS AND
         OBJECTIONS TO DISCOVERY REQUESTS OF AMPARO FIGUEROA

        The undersigned certifies that on September 14, 2021, he caused a copy of the Liquidating

Trustee and Debtor Representative’s Answers and Objections to Amparo Figueroa’s First Set of

Interrogatories, First Set of Requests for Admissions, and First Set of Requests for Production of

Documents and Electronically Stored Information Directed to Robert Michaelson in his Capacity

as Liquidating Trustee and Debtor Representative to be served upon the parties indicated below

via electronic mail:



1
          The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation
Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise
Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C.
(1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc.
(9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton
Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital
of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of
Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise
Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc.
(2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties
of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland
Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298),
Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610),
Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real
Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
(1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and
PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San Francisco,
CA 94111.



EAST\185051162.1
              Case 18-12491-CTG   Doc 2499          Filed 09/16/21    Page 2 of 2




 Gary L. Wimbish, Esq.                            Christopher D. Loizides, Esq.
 WILKES & ASSOCIATES, P.A.                        LOIZIDES, P.A.
 One North Dale Mabry Highway, Suite 700          1225 King Street, Suite 800
 Tampa, FL 33609                                  Wilmington, DE 19801
 Email: gwimbish@yourcasematters.com              Email: loizides@loizides.com

 D. Ryan Slaugh, Esq.
 R. Stephen McNeill, Esq.
 POTTER ANDERSON & CORROON LLP
 1313 N. Market Street, 6th Floor
 Wilmington, DE 19801
 Email: rslaugh@potteranderson.com
        rmcneill@potteranderson.com


Dated: September 16, 2021                  DLA PIPER LLP (US)
       Wilmington, Delaware
                                           /s/ Matthew S. Sarna
                                           Stuart M. Brown (#4050)
                                           Matthew S. Sarna (#6578)
                                           1201 N. Market Street, Suite 2100
                                           Wilmington, DE 19801
                                           Telephone: (302) 468-5700
                                           Facsimile: (302) 394-2341
                                           Email: Stuart.Brown@us.dlapiper.com
                                                   Matthew.Sarna@us.dlapiper.com

                                           -and-

                                           SILLS CUMMIS & GROSS P.C.
                                           Andrew H. Sherman, Esq.
                                           Boris I. Mankovetskiy, Esq.
                                           The Legal Center
                                           One Riverfront Plaza Newark, NJ 07102
                                           Telephone: (973) 643-7000
                                           Facsimile: (973) 642-6500
                                           Email: asherman@sillscummis.com
                                                   bmankovetskiy@sillscummis.com

                                           Counsel to the Liquidating Trustee




                                              2

EAST\185051162.1
